                         Case 4:19-cv-01843-KAW Document 57 Filed 02/20/20 Page 1 of 2



                  1    DENISE M. MINGRONE (SBN 135224)
                       dmingrone@orrick.com
                  2    ROBERT L. URIARTE (SBN 258274)
                       ruriarte@orrick.com
                  3    ORRICK, HERRINGTON & SUTCLIFFE LLP
                       1000 Marsh Road
                  4    Menlo Park, CA 94025
                       Telephone:     650 614 7400
                  5
                       ROBERT M. LOEB (pro hac vice pending)
                  6    rloeb@orrick.com
                       JAMES A. FLYNN (pro hac vice pending)
                  7    jflynn@orrick.com
                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                  8    1152 15th Street NW
                       Washington, DC 20005
                  9    Telephone:    202 339 8475
                10     Attorneys for Proposed Intervenor
                       SYNOPSYS, INC.
                11

                12                            IN THE UNITED STATES DISTRICT COURT

                13                              NORTHERN DISTRICT OF CALIFORNIA

                14                                         OAKLAND DIVISION

                15     THE CENTER FOR INVESTIGATIVE                  Case No. 4:19-cv-01843-KAW
                       REPORTING AND WILL EVANS,
                16                                                   SYNOPSYS’ REPLY IN SUPPORT OF
                                        Plaintiffs,                  MOTION TO INTERVENE
                17
                              v.
                18
                       U.S. DEPARTMENT OF LABOR,                     Date:    March 5, 2020
                19                                                   Time:    1:30 p.m.
                                        Defendant.                   Dept:    TBD
                20                                                   Judge:   Hon. Kandis A. Westmore

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                        SYNOPSYS’ REPLY ISO MOTION
                                                                                                       TO INTERVENE
                                                                                                   4:19-CV-01843-KAW
                         Case 4:19-cv-01843-KAW Document 57 Filed 02/20/20 Page 2 of 2



                  1           Synopsys, Inc. (“Synopsys”) submits this statement in support of its Motion to Intervene,

                  2    currently noticed for hearing before the Court on March 5, 2020. At the direction of the Court,

                  3    the parties met and conferred to discuss the motion, including a briefing and hearing schedule.

                  4    Based on their discussions, the parties submitted a Stipulation and Proposed Order to the Court

                  5    on February 12, 2020. Dkt. 55. The proposed schedule requests opposition briefs be filed on

                  6    March 10, Synopsys’ reply brief on March 17 and that the hearing date for Synopsys’ Motion to

                  7    Intervene move to April 16, 2020. The April 16 hearing date is a proposed consolidated hearing

                  8    which would include not only Synopsys’ Motion to Intervene, but also the related Summary

                  9    Judgment filings on the related action filed by Synopsys and Stay motions as well.
                10            Based on the agreement of all counsel and parties and to ensure maximum efficiency as

                11     to briefing and provide a single consolidated hearing for all related motions, Synopsys

                12     respectfully requests that the Court grant the parties’ Stipulation and Proposed Order and reset

                13     the hearing on its Motion to Intervene from March 5 to April 16, 2020.

                14      Dated: February 20, 2020                         ORRICK, HERRINGTON & SUTCLIFFE
                15

                16
                                                                         By: /s/ Denise M. Mingrone
                17                                                           Denise M. Mingrone
                18                                                            Counsel for SYNOPSYS, INC.
                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                                 SYNOPSYS’ REPLY ISO MOTION
                                                                        -1-                                     TO INTERVENE
                                                                                                            4:19-CV-01843-KAW
